Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.    Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0264577 (Suzuki et al.) (hereinafter “Suzuki”) in view of Japanese Publication No. 11-301883 (hereinafter “JP’883”). 
Regarding claim 1, Figs. 1 -7c of Suzuki show a feeding device (Fig. 1) comprising:

a skew detection sensor (PS2A and PS2B) that is provided in said feeding path in a downstream of said suction feeding unit (Fig. 2), the skew detection sensor (PS2A and PS2B) being configured to detect a presence or absence of a skewed state of said sheet; and
a control unit (Fig. 6} for controlling said belt drive unit (M2A), 
wherein when said control unit (Fig. 8) controls said belt drive unit (M2A) so as to execute a first operation of moving said suction feeding belt (83) in a feeding direction at a first speed by a belt feeding amount capable of feeding said sheet from an original feeding start position (upper surface of element 31) at said feeding table (31) to said skew detection sensor (PS2A and PS2B), wherein the original feeding start position is where the sheet is positioned before it is fed during the first feeding operation and where a front end of the sheet abuts against a front end restriction surface of a front stopper (32) provided on the feeding table (31).  See, e.g., Fig. 3 and numbered paragraphs [0063] and [0064].  Figure 3 shows the front edge of the stack of sheets pushed against the front end restriction surface of front stopper 32 by a trailing edge restricting member 33, and numbered paragraph [0064] explicitly states that “The sheet side edge restricting members 71 and the sheet trailing edge restricting member 33 are provided with a height and shape so that the sheet P can be restricted at all times even when the sheet P is made to float up by blowing air as described later.”  (emphasis Suzuki also teaches a skew control in Figs. 7a-7c for correcting the detected skew of each sheet.  Suzuki discloses most of the limitations of claim 1 including the control unit (Fig. 6), but does not explicitly teach that when the skewed state of the sheet is detected by the skew detection sensor, the control unit (Fig. 6) controls the belt drive unit so as to execute a reverse feeding to move the suction feeding belt (63) in a reverse feeding direction opposite to the feeding direction, by a belt reverse feeding amount greater than a separation distance between a position of the skew detection sensor (PS2A and PS2B) and the original feeding start position (position in Fig. 3), so that the entire sheet in the skewed state is returned on the feeding table (31), as claimed. 
JP’883 teaches that it is well known in the art to provide a feeding device (Fig. 4) with control unit (Fig. 2) for controlling a drive unit (8), wherein the control unit (Fig. 2) controls the drive unit (8) so as to execute a first operation of moving a sheet feeder (4) in a feeding direction at a first speed by a feeding amount capable of feeding a sheet from an original feeding start position (numbered paragraph [0021] of the machine translation of JP’883) at a feeding table (7) to a skew detection sensor (11A and 11B), wherein the original feeding start position is where the sheet is positioned before it is fed during the first feeding operation, and when a skewed state of the sheet is detected by the skew detection sensor (11A and 11B), the control unit (Fig. 2) controls the drive unit (8) so as to execute a reverse feeding to move the sheet feeder (4) in a reverse feeding JP’883), for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing.  See, e.g., numbered paragraph [0007] of the machine translation of JP’883.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to operate the skew correction arrangement of Suzuki in reverse, for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing, as taught by JP’883.  Numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883 explicitly teach that the sheet is returned to the “original sheet feeding position”, as claimed.  All of the limitations of claim 1 are met by the cited combination of references.  
More specifically, the apparatus of Suzuki in view of JP’883 is capable of performing the functions now set forth in amended claim 1.  Figure 1 of JP’883 shows skew detection sensors (11A and 11B), and numbered paragraph [0009] of the machine translation of JP’883 explicitly teaches that when a sheet is detected as being skewed during feeding, the sheet is returned to the original feeding start position.  Also, Fig. 5 of Suzuki explicitly shows that when a sheet is skewed, a portion of a leading edge of the sheet extends past the skew detection sensor (PS2A and PS2B), such that this portion of the leading edge of the skewed sheet is conveyed by a distance greater than a separation distance between the position of the skew detection sensor (PS2A and Suzuki at the original feeding start position and the portion of the leading edge skewed to extend past skew detection sensor (PS2A and PS2B) in Fig. 5 of Suzuki.  As such, operating the Suzuki apparatus according to the teachings of JP’883 results in an apparatus that operates such that when the sheet is detected as being skewed, the portion of the leading edge of the sheet conveyed past the skew detection sensor is returned back to the original feeding start position, such that reverse feeding in the reverse feeding direction opposite to the feeding direction is a reverse feeding amount greater than the separation distance between the position of the skew detection sensor and the original feeding start position, and the entire sheet in the skewed state is returned on the feeding table, as claimed. 
Regarding claim 2, Figs. 1 -4 of JP’883 show that the control unit (Fig. 2) controls the drive unit (8) to repeat the first operation after executing the reverse feeding or so as to repeat a second operation of moving the sheet feeder (4) in the feeding direction at a second speed lower than the first speed after executing the reverse feeding. The Suzuki apparatus would be operated in the same manner according to the teachings of JP’883.
Response to Arguments
3.	Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.


As such, Claim 1 as amended defines that a reverse feeding is executed with a belt reverse feeding amount greater than the separation distance between the position of the skew detection sensor and the original feed start position, and that this causes the entire sheet in the skewed state to be returned on the feeding table. 
These features are lacking from Suzuki and JP'883, considered alone or in 
combination.  
For example, JP'883 merely describes conveying the recording medium 9 backward to the "original position," but does not define this original position, and in no way describes a belt reverse feeding amount greater than the claimed separation, or the claimed entire sheet in the skewed state being returned on the feeding table 30. 
By contrast, in illustrative embodiments, as described for example in paragraph [0080] of the application, the presence or absence of the skewed state of the sheet 100 is determined by the time difference in the timing at which a pair of the skew detection sensors 39, which are located orthogonally separated from each other in the direction perpendicular to the feeding path 10, detect the front edge of the sheet 100. Therefore, part of the front edge of the sheet 100 in the skewed state is located downstream in the feeding direction from the skew detection sensor 39. Therefore, the belt reverse feeding amount must be greater than the separation distance between the position of the skew detection sensor 39 and the original feeding start position, or the entire sheet 100 in the skewed state cannot be returned on the feeding table 30. In other words, if the belt reverse feeding amount is the same as or less than the separation distance, the part of the front edge of the sheet 100 will overlap with the front stopper 15 and then the entire 
The examiner disagrees with this argument.  In response to applicant's argument that JP'883 does not define the original position, and in no way describes a belt reverse feeding amount greater than the claimed separation, or the claimed entire sheet in the skewed state being returned on the feeding table, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Suzuki discloses most of the limitations of claim 1 including the control unit (Fig. 6), but does not explicitly teach that when the skewed state of the sheet is detected by the skew detection sensor, the control unit (Fig. 6) controls the belt drive unit so as to execute a reverse feeding to move the suction feeding belt (63) in a reverse feeding direction opposite to the feeding direction, by a belt reverse feeding amount greater than a separation distance between a position of the skew detection sensor (PS2A and PS2B) and the original feeding start position (Fig. 3), so that the entire sheet in the skewed state is returned on the feeding table (31), as claimed. 
JP’883 teaches that it is well known in the art to provide a feeding device (Fig. 4) with control unit (Fig. 2) for controlling a drive unit (8), wherein the control unit (Fig. 2) controls the drive unit (8) so as to execute a first operation of moving a sheet feeder (4) JP’883) at a feeding table (7) to a skew detection sensor (11A and 11B), wherein the original feeding start position is where the sheet is positioned before it is fed during the first feeding operation, and when a skewed state of the sheet is detected by the skew detection sensor (11A and 11B), the control unit (Fig. 2) controls the drive unit (8) so as to execute a reverse feeding to move the drive unit (8) in a reverse feeding direction opposite to the feeding direction by a reverse feeding amount greater than a separation distance between a position of said skew detection sensor and said original feedinq start position, so that said entire sheet in the skewed state is returned on the feeding table (7) (numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883), for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing.  See, e.g., numbered paragraph [0007] of the machine translation of JP’883.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to operate the skew correction arrangement of Suzuki in reverse, for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing, as taught by JP’883.  Numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883 explicitly teach that the sheet is returned to the “original sheet feeding position”, as claimed.  All of the limitations of claim 1 are met by the cited combination of references.  
More specifically, the apparatus of Suzuki in view of JP’883 is capable of performing the functions now set forth in amended claim 1.  Figure 1 of JP’883 shows JP’883 explicitly teaches that when a sheet is detected as being skewed during feeding, the sheet is returned to the original feeding start position.  Also, Fig. 5 of Suzuki explicitly shows that when a sheet is skewed, a portion of a leading edge of the sheet extends past the skew detection sensor (PS2A and PS2B), such that this portion of the leading edge of the skewed sheet is conveyed by a distance greater than a separation distance between the position of the skew detection sensor (PS2A and PS2B) and the original feeding start position (position in Fig. 3) of the leading edge of the sheet.  See, e.g., the leading edge of the sheet aligned in Fig. 3 of Suzuki at the original feeding start position and the portion of the leading edge skewed to extend past skew detection sensor (PS2A and PS2B) in Fig. 5 of Suzuki.  As such, operating the Suzuki apparatus according to the teachings of JP’883 results in an apparatus that operates such that when the sheet is detected as being skewed, the portion of the leading edge of the sheet conveyed past the skew detection sensor is returned back to the original feeding start position, such that reverse feeding in the reverse feeding direction opposite to the feeding direction is a reverse feeding amount greater than the separation distance between the position of the skew detection sensor and the original feeding start position, and the entire sheet in the skewed state is returned on the feeding table, as claimed.  Thus, all of the limitations of claim 1 are met by Suzuki in view of JP’883.  
The rejections of dependent claim 2 are also outlined above.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653